
	

113 HR 1214 IH: Domestic Fuels Protection Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1214
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Shimkus
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the
			 Committee on the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide liability protection for claims based on the
		  design, manufacture, sale, offer for sale, introduction into commerce, or use
		  of certain fuels and fuel additives, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Fuels Protection Act of
			 2013.
		2.Fuel
			 compatibility
			(a)CompatibilitySubtitle
			 I of the Solid Waste Disposal Act (42 U.S.C. 6991 et seq.) is amended—
				(1)by redesignating
			 section 9014 as section 9015; and
				(2)by inserting after
			 section 9013 the following:
					
						9014.Compatibility
							(a)DefinitionsIn
				this section:
								(1)Associated
				dispensing equipmentThe term associated dispensing
				equipment means equipment, at a stationary facility, that is—
									(A)used for—
										(i)the storage of any fuel or fuel additive
				described in subsection (b)(3)(A); or
										(ii)the dispensing of
				any fuel or fuel additive described in subsection (b)(3)(A) into any fuel tank
				of any motor vehicle, motor vehicle engine, nonroad vehicle, nonroad engine, or
				nonroad equipment; and
										(B)subject to regulation under section
				1910.106 or 1926.152 of title 29, Code of Federal Regulations (as in effect on
				the date of enactment of the Domestic Fuels Protection Act of 2013).
									(2)CompatibleThe
				term compatible has the meaning given the term in section 280.12
				of title 40, Code of Federal Regulations (as in effect on the date of enactment
				of the Domestic Fuels Protection Act of 2013).
								(3)Motor
				vehicleThe term motor vehicle has the meaning given
				the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
								(4)Motor vehicle
				engineThe term motor vehicle engine means an engine
				in a motor vehicle.
								(5)Nonroad
				engineThe term nonroad engine has the meaning given
				the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
								(6)Nonroad
				equipmentThe term nonroad equipment means any
				recreational, construction, industrial, agricultural, logging, residential,
				commercial lawn and garden, or other equipment that is powered by a nonroad
				engine.
								(7)Nonroad
				vehicleThe term
				nonroad vehicle has the meaning given the term in section 216 of
				the Clean Air Act (42 U.S.C. 7550).
								(8)Provider of
				financial assuranceThe term provider of financial
				assurance has the meaning given the term in section 280.92 of title 40,
				Code of Federal Regulations (as in effect on the date of enactment of the
				Domestic Fuels Protection Act of 2013).
								(9)Underground
				storage tank systemThe term underground storage tank
				system means an underground storage tank, connected underground piping,
				underground ancillary equipment, and containment system, if any.
								(b)Compatibility
				with fuels
								(1)LiabilityNo person shall be liable under any
				Federal, State, or local law (including common law) because an underground
				storage tank, underground storage tank system, or associated dispensing
				equipment is not compatible with a fuel or fuel additive described in paragraph
				(3)(A) if the tank, system, or equipment has been determined to be compatible
				with the fuel or fuel additive under the guidelines or regulations described in
				paragraph (3).
								(2)Financial
				assuranceA provider of
				financial assurance shall not deny payment for any claim on the basis that an
				underground storage tank, underground storage tank system, or associated
				dispensing equipment is not compatible with a fuel or fuel additive described
				in paragraph (3)(A) if the tank, system, or equipment has been determined to be
				compatible with the fuel or fuel additive under the guidelines or regulations
				described in paragraph (3).
								(3)Guidelines and
				regulations
									(A)In
				generalParagraphs (1) and
				(2) apply to any underground storage tank, underground storage tank system, and
				associated dispensing equipment that meets any guidelines or regulations, which
				may be revised under subparagraph (B), issued by the Administrator and in
				effect on the date of enactment of the Domestic Fuels Protection Act of 2013,
				addressing compatibility of such tanks, systems, or equipment with any fuel or
				fuel additive that is authorized and registered, or for which an updated
				registration is accepted, by the Administrator or under any Federal law, for
				use in a motor vehicle, motor vehicle engine, nonroad vehicle, nonroad engine,
				or nonroad equipment.
									(B)Regulations
										(i)In
				generalNot later than 1 year after the date of enactment of the
				Domestic Fuels Protection Act of 2013, the Administrator shall issue, or if
				applicable revise, regulations setting standards for determining whether an
				underground storage tank, underground storage tank system, or associated
				dispensing equipment is compatible with a fuel or fuel additive described in
				subparagraph (A).
										(ii)Minimum
				standardsThe regulations
				issued under clause (i) shall include minimum standards and processes for
				certification by the Administrator or by an owner, operator, or manufacturer of
				underground storage tanks, underground storage tank systems, or associated
				dispensing equipment, to ensure compatibility.
										(4)Underground
				storage tanks, underground storage tank systems, and associated dispensing
				equipment previously listed as compatibleAny underground storage
				tank, underground storage tank system, or associated dispensing equipment that,
				on or before the date of enactment of the Domestic Fuels Protection Act of
				2013, is listed by a nationally recognized testing laboratory as compatible
				with a fuel or fuel additive described in paragraph (3)(A) shall be deemed
				compatible with such fuel or fuel additive under the regulations issued under
				this subsection.
								(5)AdministrationNothing in this section affects—
									(A)any other
				requirement respecting the introduction into commerce, offering for sale, or
				sale of any fuel or fuel additive;
									(B)any requirement under section 211(o) of the
				Clean Air Act (42 U.S.C. 7545(o)); or
									(C)any other
				requirement under this
				subtitle.
									.
				(b)Conforming
			 amendmentsThe Solid Waste Disposal Act is amended—
				(1)in section
			 9003(h)(12)(A) (42 U.S.C. 6991b(h)(12)(A)), by striking section
			 9014(2)(B) and inserting section 9015(2)(B);
				(2)in section
			 9004(f)(1)(A) (42 U.S.C. 6991c(f)(1)(A)), by striking section
			 9014(2)(A) and inserting section 9015(2)(A); and
				(3)in section 9011
			 (42 U.S.C. 6991j), by striking section 9014(2)(D) and inserting
			 section 9015(2)(D).
				(c)Table of
			 contentsThe table of contents contained in section 1001 of the
			 Solid Waste Disposal Act (42 U.S.C. 6901) is amended by striking the item
			 relating to section 9014 and inserting the following:
				
					
						Sec. 9014. Compatibility.
						Sec. 9015. Authorization of
				Appropriations.
					
					.
			3.Misfueling
			(a)In
			 generalSection 211(g) of the Clean Air Act (42 U.S.C. 7545(g))
			 is amended by adding at the end the following:
				
					(3)Limitation on liability
						(A)Limitation
							(i)In generalExcept as provided in clause (ii), no
				person shall be liable under any provision of this Act or any Federal, State,
				or local law, including common law, if—
								(I)a self-service purchaser introduces any
				transportation fuel into any motor vehicle, motor vehicle engine, nonroad
				vehicle, or nonroad equipment for which the fuel has not been approved under
				subsection (f); or
								(II)the introduction of any transportation fuel
				voids the warranty of the manufacturer of the motor vehicle, motor vehicle
				engine, nonroad engine, nonroad vehicle, or nonroad equipment.
								(ii)ExceptionClause
				(i) shall not apply to—
								(I)a
				person who sells any transportation fuel and does not comply with the
				misfueling regulations adopted by the Administrator under section 80.1501 of
				title 40, Code of Federal Regulations (or successor regulations); or
								(II)a person who intentionally
				misfuels.
								(B)DefinitionsIn this
				paragraph:
							(i)Nonroad equipmentThe term nonroad equipment
				means any recreational, construction, industrial, agricultural, logging,
				residential, commercial lawn and garden, or other equipment that is powered by
				a nonroad engine.
							(ii)Transportation
				fuelThe term transportation fuel means any fuel
				that contains a fuel or a fuel additive, or a blend of a fuel and fuel
				additive, that is authorized after January 1, 2010, by the Administrator or
				under any Federal law, for use in any motor vehicle, motor vehicle engine,
				nonroad vehicle, nonroad engine, or nonroad
				equipment.
							.
			(b)PenaltiesSection
			 211(d) of the Clean Air Act (42 U.S.C. 7545(d)) is amended—
				(1)in paragraph (1),
			 in the first sentence, by inserting (g), after or the
			 regulations prescribed under subsection (c),; and
				(2)in paragraph (2),
			 in the first sentence, by inserting (g), after of the
			 regulations prescribed under subsections (c),.
				4.Limitation on
			 liability
			(a)Qualified civil
			 liability actions in federal court and state court
				(1)In
			 generalNo qualified civil liability action shall be filed or
			 maintained in any court of the United States or any State court.
				(2)Dismissal of
			 pending actionsAny qualified civil liability action filed or
			 pending in any court of the United States or any State court on or after the
			 date of enactment of this Act shall be dismissed with prejudice.
				(b)Safe
			 harborNotwithstanding any Federal, State, or local law
			 (including common law), no qualified product shall be considered to be a
			 defective product, if the qualified product does not violate a control or
			 prohibition, respecting any characteristic or component of the qualified
			 product, imposed by the Administrator of the Environmental Protection Agency
			 under section 211 of the Clean Air Act (42 U.S.C. 7545).
			(c)DefinitionsIn
			 this section:
				(1)Covered
			 entityThe term covered entity means any entity
			 engaged in the design, manufacture, sale, or distribution of any—
					(A)qualified product;
			 or
					(B)motor vehicle,
			 motor vehicle engine, nonroad vehicle, nonroad engine, or nonroad
			 equipment.
					(2)Motor
			 vehicleThe term motor vehicle has the meaning given
			 the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
				(3)Motor vehicle
			 engineThe term motor vehicle engine means an engine
			 in a motor vehicle.
				(4)Nonroad
			 engineThe term nonroad engine has the meaning given
			 the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
				(5)Nonroad
			 equipmentThe term nonroad equipment means any
			 recreational, construction, industrial, agricultural, logging, residential,
			 commercial lawn and garden, or other equipment that incorporates a nonroad
			 engine.
				(6)Nonroad
			 vehicleThe term nonroad vehicle has the meaning
			 given the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
				(7)PersonThe
			 term person has the meaning given the term in section 1 of title
			 1, United States Code, except that the term includes any governmental
			 entity.
				(8)Qualified civil
			 liability actionThe term qualified civil liability
			 action means any civil action or proceeding brought by any person
			 against a covered entity for damages, punitive damages, injunctive or
			 declaratory relief, abatement, restitution, fines, penalties, or other relief,
			 resulting from the introduction of any qualified product into any motor
			 vehicle, motor vehicle engine, nonroad vehicle, nonroad engine, or nonroad
			 equipment.
				(9)Qualified
			 productThe term qualified product means—
					(A)any fuel or fuel
			 additive for which a registration is in effect under section 211(b) of the
			 Clean Air Act (42 U.S.C. 7545(b)) or any other Federal law enacted on or after
			 October 13, 2010;
					(B)a transportation
			 fuel or transportation fuel additive that—
						(i)contains any
			 renewable fuel (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1))); and
						(ii)is
			 designated for introduction into interstate commerce by the Administrator of
			 the Environmental Protection Agency or the Secretary of Energy under the Clean
			 Air Act (42 U.S.C. 7401 et seq.), the Energy Policy Act of 1992 (42 U.S.C.
			 13201 et seq.), or any other Federal law enacted on or after October 13,
			 2010;
						(C)any component of a
			 fuel or fuel additive described in subparagraph (A) or (B); or
					(D)any blend
			 stock.
					(10)StateThe
			 term State means each of the several States of the United States;
			 the District of Columbia; and any territory, commonwealth, or possession of the
			 United States.
				
